Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Jae Hoon Kim on June 23, 2021.
The application has been amended as follows: 
Claims 1-3, 13, 18 are cancelled.
Claim 4 is rewritten as: 
- - A display device comprising:
a display panel;
a color conversion display panel overlapping the display panel; and 
a polarizing plate positioned between the display panel and the color conversion display panel,
wherein the display panel comprises:
a first substrate;
a first electrode disposed on the first substrate;

a second electrode disposed directly on a first surface of the barrier film; and
a liquid crystal layer positioned between the first electrode and the second electrode, and
wherein the polarizing plate comprises: 
a polarization film;
a transfer layer comprising an acrylamide-based compound and an acryl-based resin that has a weak physical interaction with Si, O and OH functional groups, disposed directly on a second surface of the barrier film, and overlapping the polarization film, the transfer layer having a thickness in a range of 2 µm to 5 µm, 
wherein the barrier film is positioned between the second electrode and the transfer layer;
a protective layer disposed between the polarization film and the transfer layer; 
a first adhesive film directly disposed on a surface of the transfer layer facing the polarization film between the protective layer and the transfer layer; and
a second adhesive film disposed between the protective layer and the polarization film, the second adhesive film having a thickness greater than that of the first adhesive film. - -.
Claim 8 is rewritten as: 
- - The display device of claim 4, wherein the display panel further comprises:
a first alignment layer positioned between the first electrode and the liquid crystal layer; and
a second alignment layer positioned between the second electrode and the liquid crystal layer.  

Claim 11 is rewritten as: 
- - A method of manufacturing a display device, comprising: 
forming a first electrode on a first substrate;
manufacturing a first display panel by forming a first alignment layer on the first electrode;
coating and curing a transfer layer on a carrier substrate, the transfer layer having a thickness in a range of 2 µm to 5 µm;
sequentially forming a barrier film having a thickness of about 1000 Å, a second electrode directly on a first surface of the barrier film, and a second alignment layer on the transfer layer;
removing the carrier substrate to form a second display panel; 
attaching a polarizing plate comprising a polarization film and a protective layer through a first adhesive film to the transfer layer exposed by the removing of the carrier substrate, 
wherein the first adhesive film is directly disposed on a surface of the transfer layer facing the polarization film between the protective layer and the transfer layer, and
a second adhesive film is disposed between the protective layer and the polarization film, the second adhesive film having a thickness greater than that of the first adhesive film, 
wherein the transfer layer comprises an acrylamide-based compound, and an acryl-based resin that has a weak physical interaction with Si, O and OH functional groups;

laminating the first display panel, the second display panel, and the polarizing plate; 
forming a liquid crystal layer between the first display panel and the second display panel; and
positioning a color conversion display panel on the polarizing plate. - - .
Claim 14 is rewritten as: 
- - The method of claim 11 wherein the second display panel and the polarizing plate are manufactured through a single process. - -. 



REJOINER
Claims 4-6, 8-10 of Group II, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-16, 18 of Group III, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Withdrawn claims 1-3, directed to the invention of Group I, do not require all the limitations of an allowable product claim, and hence have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups II and III as set forth in the Office action mailed on November 18, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2009/0091689, fails to fairly teach or suggest, even in view of US 2016/0289513, US 2009/0185271, US 2015/0055219,     US 2005/0233595 and US 2009/0041955, the display device comprising the specific combination of laminate structure, functions, physical properties and composition; and the method of making said display device, as amended above.  
It is important to note that none of the prior art cited above, teach the composition of the transfer layer as amended above.  In addition, see Applicant’s arguments in the response filed on June 23, 2021.
  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782